           Case 2:19-cv-03730-JAT Document 87 Filed 01/25/21 Page 1 of 3




 1 John G. Ryan (State Bar No. 004607)
   Andrew C. Pacheco (State Bar No. 18105)
 2 RYAN RAPP & UNDERWOOD & PACHECO, P.L.C.
   3200Central Avenue, Suite 2250
 3 Phoenix, Arizona 85012
   Phone: (602) 280-1000
 4 Facsimile: (602) 265-1495
   Counsel for Defendant Forged Metals, Inc.
 5

 6                            UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF ARIZONA
 8    Honeywell International, Inc. a
      Delaware corporation,                                  No. 2:19-cv-03730-JAT
 9
                          Plaintiff,                STIPULATED MOTION TO SEAL
10                                                EXHIBITS TO DEFENDANT’S MOTION
      v.                                              FOR SUMMARY JUDGMENT
11
      Forged Metals, Inc. a California
12    corporation,                                (Assigned to the Honorable James A. Teilborg)
13                        Defendant.
14

15
            Pursuant to Local Rule 5.5(d), the parties stipulate and move jointly for an order
16
     directing the Clerk to seal certain Exhibits to Defendant Forged Metals’ Motion for
17
     Summary Judgment due on January 25, 2021.
18
            On May 13, 2020, the Court entered a Protective Order in this matter. (DE 37.)
19
     Under the Protective Order, documents properly designated as “CONFIDENTIAL
20
     INFORMATION” shall not be disclosed to third parties other than for use in this litigation.
21
     (DE 37 at ¶ 5.) Likewise, the Protective Order provides that all information designated as
22                                           1
         Case 2:19-cv-03730-JAT Document 87 Filed 01/25/21 Page 2 of 3




 1 “EXPORT CONTROLLED INFORMATION” will be considered “CONFIDENTIAL

 2 INFORMATION.” (Id. at ¶ 11.)

 3         In accordance with the terms of the Protective Order, Plaintiff, Honeywell

 4 International, Inc. designated Exhibits 21 and 22 as “EXPORT CONTROLLED

 5 INFORMATION” because they contain technical information related to a military aircraft

 6 engine. Likewise, portions of Exhibit 18, the Expert Rebuttal Report of Thomas A. Wagner,

 7 and portions of Exhibit 19, the transcript of the deposition of John Hill, discuss these

 8 Exhibits containing “EXPORT CONTROLLED INFORMATION.”

 9         These documents may not be filed publicly because doing so would amount to

10 exporting and/or releasing them, in violation of federal law. See 22 U.S.C. § 2778

11 (prohibiting unlicensed export of defense articles and services”); 22 C.F.R. §§ 120.17,

12 120.50 (defining “export” and “release”). Accordingly, the parties seek leave to file these

13 Exhibits under seal. Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178-79 (9th

14 Cir. 2006) (parties may file documents under seal for compelling reasons); Ctr. for Auto

15 Safety v. Chrysler Group LLC, 809 F.3d 1092, 1097 (9th Cir. 2016) (same). The duration of

16 the requested sealing is the duration of the litigation in this case. Upon termination of the

17 case, Plaintiffs request that the documents filed under seal be returned to them. Accordingly,

18 the parties respectfully request that the Court enter an Order directing the Clerk to seal

19 Exhibits 20 and 21 and the Confidential pages of Exhibits 18 and 19 to Defendant Forged

20 Metals’ Motion for Summary Judgment.

21         A proposed form of order accompanies this Stipulated Motion.

22                                           2
     Case 2:19-cv-03730-JAT Document 87 Filed 01/25/21 Page 3 of 3




 1    RESPECTFULLY SUBMITTED this 25th day of January, 2021.

 2
                              By /s/ Laurie Uustal Mathews
 3                              Derek E. León
                                Laurie Uustal Mathews
 4                              León Cosgrove, LLP
                                255 Alhambra Circle, 8th Floor
 5                              Miami, FL 33134
                                dleon@leoncosgrove.com
 6                              lmathews@leoncosgrove.com

 7                               John G. Ryan, Esq.
                                 RYAN RAPP UNDERWOOD & PACHECO,
 8                               P.L.C.

 9                               Attorneys for Defendant Forged Metals, Inc.

10                               By s/ Joshua D. Bendor
                                    David B. Rosenbaum
11                                  Joshua D. Bendor
                                    Travis C. Hunt
12                                  OSBORN MALEDON, P.A.
                                    2929 North Central Avenue, Suite 2100
                                    Phoenix, Arizona 85012-2793
13
                                    Attorneys for Plaintiff
14

15

16

17

18

19

20

21

22                                 3
